Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Directors Technologies Scan Corp. (A Development Stage Company) Mirabel, Quebec Canada We hereby consent to the inclusion in this Amendment No. 2 to the Registration Statement on Form S-1 of our report dated August 10, 2011 relating to the financial statements as of March31, 2011 and 2010, and for the years ended March 31, 2011 and 2010 and the period from March 31, 2009 (inception) to March 31, 2011. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas October 19, 2011 1
